DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of U.S. Application 17/074457 filed on October 19, 2020 have been examined.

Allowable Subject Matter
Claims 21, and 31 are allowed over the prior art of record.
The closest prior art of record is Meurer, US 20170185959 A1, Miele et al., US 20170158439 A1, Shekhawat et al., US 10399778 B1, Iida, US 9635346 B2, Watts, US 9561941 B1, and Bell et al., US 20110218670 A1, hereinafter referred to as Meurer, Miele, Shekhawat, Iida, Watts, and Bell, respectively.
The following is an examiner’s statement of reasons for allowance:
 
Meurer discloses dynamically selecting pallets of a plurality of pallets received in a temporary storage area for depalletization based at least in part on a specific type or set of goods on the selected pallets, transferring the selected pallets from the temporary storage area to a depalletizer of a plurality of depalletizers, wherein the depalletizer is allocated to a family of goods associated with the specific type or set of goods on the selected pallets, depalletizing the specific type or set of goods from the selected pallets at the depalletizer, transferring the specific type or set of goods to a buffer storage area and storing the specific goods in a portion of the buffer storage area substantially in spatial proximity to other goods of the family of goods, removing and transporting one or more of the specific type or set of goods required for an order from the buffer storage area to a palletizer for palletizing, palletizing the one or more of the specific type or set of goods required for the order at the palletizer, and supplying the palletized goods to an outgoing goods area for shipment of the order. 

Miele discloses an automated pallet mover for assembling stacks of goods on a pallet.

Shekhawat discloses identification and planning for the fulfillment of orders in part by determining the position of a first set of inventory items and determining pick-path plans for the inventory items in order to transfer the inventory items to a second position.

Iida discloses an autonomous vehicle capable of travelling along a path, and recognizing and transporting target pallets.

Watts discloses an autonomous vehicle that picks up one of  plurality of pallets from an area of a warehouse.

Bell discloses an autonomous vehicle that detects a plurality of pallets in a warehouse environment, performs object recognition in order to determine orientation of a pallet, and position a lifting element of the autonomous vehicle based on the orientation of the pallet.

As to claims 21, and 31, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:

A method for automatically assembling pallets of goods, the method comprising:
identifying a target supply pallet among a plurality of pallets, the target supply pallet including supply goods available for transfer to other pallets;
controlling a first automated pallet mover to place the target supply pallet in an assembly area that is accessible by a layer picking apparatus, wherein the first automated pallet mover is mobile and is configured to move in and out of the assembly area, wherein the layer picking apparatus is affixed to a support structure and is configured to reach pallets located within the assembly area;
controlling the layer picking apparatus to transfer at least a portion of the supply goods from the target supply pallet to a target output pallet, the target output pallet positioned at a target output location within the assembly area;
determining an optimal outbound path for a second automated pallet mover to reach the target output location within the assembly area; and
controlling the second automated pallet mover to move the target output pallet along the optimal outbound path and exit the assembly area with the target output pallet.

A system for automatically assembling pallets of goods, the system comprising:
an assembly area defining a first zone and a second zone, the first zone being at least partially surrounded by the second zone;
one or more automated pallet movers configured to place first pallets in the first zone and second pallets in the second zone, the first pallets having one or more layers of goods to be moved onto or out from the first pallets less than a first threshold number of times per a predetermined period of time, and the second pallets having one or more layers of goods to be moved onto or out from the second pallets more than the first threshold number of times per the predetermined period of time; and
a layer picking apparatus configured to transfer at least a portion of goods among the first pallets and the second pallets.

Claims 22-30 depend from claim 21, and claims 32-40 depend from claim 31, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668